Civil action to recover damages for an alleged breach of contract, relating to the manufacture and sale of certain designated lumber.
From a verdict and judgment in favor of plaintiff, the defendant appealed, assigning errors.
The controversy on trial narrowed itself principally to questions of fact, which the jury alone could determine. After a careful perusal of the record, we are satisfied that the case has been tried in substantial conformity to the law bearing on the subject, and no sufficient reason has been found by us for disturbing the verdict and judgment entered below. The chief exceptions are directed to alleged errors in the charge and to the court's refusal to grant the defendant's motion for judgment as in case of nonsuit. We have discovered nothing which would entitle the defendant to a new trial or to a dismissal.
No error.